NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4255
                                       ___________

                               JOSE ALFONSO UGARTE,
                                a/k/a/ JOSE MENDOZA,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                              Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A041-495-108)
                    Immigration Judge: Honorable Daniel A. Morris
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 1, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                               (Opinion filed: June 5, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jose Alfonso Ugarte petitions for review of his final order of removal. We will

deny the petition.

                                             I.

       Ugarte is a citizen of Peru who entered the United States in 1989 as a lawful

permanent resident. The Government previously placed him in removal proceedings, and

an Immigration Judge (“IJ”) granted him cancellation of removal. That grant of

cancellation rendered Ugarte statutorily ineligible to be granted cancellation again. See 8

U.S.C. § 1229b(c)(6); Taveras v. Att’y Gen., 731 F.3d 281, 283 n.2 (3d Cir. 2013).

       In December 2015, the Government placed Ugarte in his present removal

proceedings by serving him with a notice to appear. The notice charged Ugarte with

removability under 8 U.S.C. § 1227(a)(2)(A)(ii) for having been convicted of two crimes

involving moral turpitude. The notice listed 14 New Jersey shoplifting-related

convictions, including two convictions following Ugarte’s grant of cancellation.

       Ugarte appeared pro se at five hearings before three different IJs. At the second

hearing, IJ Alan A. Vomacka advised Ugarte that he might be eligible for cancellation

and asylum and then adjourned the hearing so that Ugarte could apply for relief. IJ

Vomacka apparently was unaware of Ugarte’s previous grant of cancellation.1 Ugarte

later filed an application for cancellation but not for asylum. At Ugarte’s final hearing


1
 IJ Vomacka noted that Ugarte appeared to satisfy the requirements of 8 U.S.C.
§ 1229b(a), and the Government’s counsel agreed. (A.R. 216.) The Government’s
counsel did not inform the IJ of Ugarte’s previous grant of cancellation at that time.

                                             2
before a different IJ, the Government finally informed the IJ of Ugarte’s previous grant of

cancellation. The Government entered into evidence the previous order granting Ugarte

cancellation under the same alien registration number (A.R. 259), and Ugarte admitted

having been granted cancellation before (A.R. 252). The IJ denied Ugarte’s application

for that reason. The IJ also found him removable and ordered his removal to Peru.

       Ugarte appealed pro se to the Board of Immigration Appeals (“BIA”). In his

notice of appeal, he asserted merely that he was “in disagreement” with the IJ’s decision

but did not raise any argument. (A.R. 191.) Ugarte also submitted a “personal

statement” (A.R. 15-16), and a letter to the BIA (A.R. 26). Ugarte acknowledged the

basis for the IJ’s ruling in his letter, but he did not raise any argument in that regard.

Instead, he argued that cancellation was warranted on the merits because his convictions

were related to physical and psychological problems and drug and alcohol abuse. He also

submitted new evidence in the form of medical records.

       The BIA dismissed Ugarte’s appeal because it agreed with the IJ that Ugarte was

statutorily ineligible for a second grant of cancellation. The BIA also declined to remand

for consideration of Ugarte’s new evidence because it was not relevant in light of his

ineligibility for relief. Ugarte petitions for review, and we have jurisdiction pursuant to 8

U.S.C. § 1252(a) except as noted below.

                                              II.




                                               3
       Ugarte’s sole argument on review is that, if IJ Vomacka had not advised him that

he might be eligible for cancellation, he would have applied for some other form of relief.

Ugarte does not specify any other form of relief that he would or could have sought or the

basis for such relief, and our review does not suggest any form of relief that might have

been available before the IJ.2

       In any event, we lack jurisdiction to review this issue because Ugarte did not

exhaust it by raising it before the BIA and the BIA did not raise it sua sponte. See 8

U.S.C. § 1252(d)(1); Lin v. Att’y Gen., 543 F.3d 114, 120, 123-24 (3d Cir. 2008). Our

exhaustion policy is liberal, particularly for pro se litigants, and petitioners need only

make “some effort . . . to place the Board on notice of a straightforward issue being raised

on appeal.” Higgs v. Att’y Gen., 655 F.3d 333, 338 (3d Cir. 2011) (quoting Lin, 543
F.3d at 120). But however liberally construed, none of Ugarte’s filings suggested that he

sought relief on the basis of the IJ’s advice that he might be eligible for cancellation.

       To the contrary, he argued only that cancellation was warranted on the merits.

The IJ, however, denied cancellation because Ugarte is statutorily ineligible for that relief

as explained above. Ugarte did not challenge that ruling before the BIA, and he does not

challenge it on review. Ugarte also has never raised any challenge to his removability.


2
 During Ugarte’s final hearing, he stated that he wanted to seek relief on the basis of
physical assaults that he suffered in the United States. The IJ then questioned the
Government’s counsel about potential forms of relief, and the Government’s counsel
advised Ugarte that the proper way to seek relief in that regard was to apply for a “U
visa” from United States Citizenship and Immigration Service. (A.R. 255-56.) That
advice was correct. See Sunday v. Att’y Gen., 832 F.3d 211, 213 (3d Cir. 2016).
                                              4
                                    III.

For these reasons, we will deny Ugarte’s petition for review.




                                     5